      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


BRENDA LYNN GEIGER; CLAUDIA                       Case No. ______________
SAMPEDRO; JESSICA BURCIAGA;
IESHA MARIE CRESPO; JESSICA
ROCKWELL; LUCY PINDER and ROSA
ACOSTA,                                           COMPLAINT

PLAINTIFFS                                        (Jury Trial Demanded)

v.

RP ENTERTAINMENT, LLC d/b/a CLUB
TABU a/k/a TABU NIGHTCLUB a/k/a
TABU; and KILLEEN 2007 LLC d/b/a
MANGOS;

DEFENDANT


       Plaintiffs, BRENDA LYNN GEIGER; CLAUDIA SAMPEDRO; JESSICA BURCIAGA;

IESHA MARIE CRESPO; JESSICA ROCKWELL; LUCY PINDER; and ROSA ACOSTA,

(“Plaintiffs”), by and through their undersigned counsel, as and for their Complaint against

Defendants RP ENTERTAINMENT, LLC d/b/a CLUB TABU A/K/A TABU NIGHTCLUB a/k/a

TABU; and KILLEEN 2007 LLC d/b/a MANGOS (“Defendants” or “TABU”), respectfully

alleges as follows:

                                         BACKGROUND

       1.      This is an action for damages and injunctive relief relating to Defendant’s

misappropriation and unauthorized publication of images of Plaintiffs, who are world-renowned

professional models, in order to promote its night club, RP ENTERTAINMENT, LLC d/b/a CLUB

TABU a/k/a TABU NIGHTCLUB a/k/a TABU; and KILLEEN 2007 LLC d/b/a MANGOS

(collectively “Tabu” or “Defendants”).



                                            -1-
       Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 2 of 26




        2.     As detailed below, Defendant’s unauthorized use of Plaintiffs’ images, photos, and

likenesses (collectively, “Images”) constitutes, at minimum: a) violation of section 43 of the

Lanham Act, 28 U.S.C. § 1125(a)(1)(A) and (B), which prohibits false or misleading use of a

person’s image for purposes of advertising; b) violation of Plaintiff’s right to privacy, which

protects a person’s right to privacy and publicity; c) defamation, and; d) supplants various common

law torts.

        3.     In addition to the actual, punitive and exemplary damages set forth below, Plaintiffs

likewise seeks an Order from this Court permanently enjoining Defendants from using her Image

to promote Tabu, via any medium.

                                  JURISDICTION & VENUE

        4.     This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because Plaintiffs has stated claims under, inter alia, the Lanham Act, 28 U.S.C. § 1125(a)(1)(A)

and (B). This Court also has subject matter jurisdiction the amount in controversy exceeds

seventy-five thousand dollars ($75,000.00).

        5.     As set forth immediately below, Plaintiffs BRENDA LYNN GEIGER; CLAUDIA

SAMPEDRO; JESSICA BURCIAGA; IESHA MARIE CRESPO; JESSICA ROCKWELL;

LUCY PINDER; and ROSA ACOSTA are, and at all times relevant to this action have been,

professional models.

        6.     According to publicly available records, Defendant RP ENTERTAINMENT, LLC

D/B/A CLUB TABU A/K/A TABU NIGHTCLUB A/K/A TABU; AND KILLEEN 2007 LLC

D/B/A MANGOS is a Limited Liability Company organized and existing pursuant to the laws of

the State of Texas doing business as a night club in in Killeen, Bell County, Texas under the name

Club Tabu at 3310 South Fort Hood Street, Killeen, Texas 76542.



                                               -2-
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 3 of 26




       7.      Venue is proper in the United States District Court for the Western District of Texas

Waco Division because Bell County is the principal place of business for all Defendants.

       8.      All parties have minimum contacts with Bell County, a significant portion of the

alleged causes of action arose and accrued in Bell County, Texas, and the center of gravity for a

significant portion of all relevant events alleged in this complaint is predominately located in Bell

County.

                                            PARTIES

Plaintiffs

       9.      Plaintiff BRENDA LYNN GEIGER is an individual residing in the State of

California.

       10.     Plaintiff CLAUDIA SAMPEDRO is an individual residing in the State of Florida.

       11.     Plaintiff JESSICA BURCIAGA is an individual residing in the State of Georgia.

       12.     Plaintiff IESHA MARIE CRESPO is an individual residing in the State of Florida.

       13.     Plaintiff JESSICA ROCKWELL is an individual residing in the State of California.

       14.     Plaintiff LUCY PINDER is an individual residing in the United Kingdom.

       15.     Plaintiff ROSA ACOSTA is an individual residing in the State of California.

Defendants

       16.     According to publicly available records, Defendant RP ENTERTAINMENT, LLC

D/B/A CLUB TABU A/K/A TABU NIGHTCLUB A/K/A TABU; AND KILLEEN 2007 LLC

D/B/A MANGOS is a Limited Liability Company organized and existing pursuant to the laws of

the State of Texas doing business as a night club in in Killeen, Bell County, Texas under the name

Club Tabu at 3310 South Fort Hood Street, Killeen, Texas 76542.




                                                -3-
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 4 of 26




                                   FACTUAL ALLEGATIONS

       17.     As set forth immediately below, Plaintiffs are well-known professional models who

earn their livelihood modeling and selling their identity, image and likeness (collectively

“Images”) to companies, magazines, and individuals for the purpose of advertising, endorsing, or

promoting products and services.

       18.     Tabu’s misappropriated Plaintiffs’ images and likenesses and repeatedly published

of them in a defamatory manner for the commercial benefit of its night club. Tabu’s violations are

ongoing.

       19.     There is no question that Tabu or parties acting on its behalf misappropriated the

images and likenesses of the Plaintiffs for the purpose of using the value of the Plaintiffs’ Images

for the value associated with them. Plaintiffs are internationally known for gracing the covers of

countless mainstream publications in addition to having careers in television and film. All of the

Plaintiffs are easily identifiable at a glance. Moreover, Tabu undoubtedly received a benefit from

its unauthorized use of the Plaintiffs’ Images. The Plaintiffs have suffered damages as a result of

Tabu’s conduct.

       20.     Brenda Lynn Geiger is a professional model and actress who performed with eight-

time Grammy nominee rapper Lil Wayne in a music video for two-time Grammy nominee singer

Keri Hilson. She is most known for her work in Glamour Magazine and her appearance on “The

Howard Stern Show” in a “Miss HTV March” contest. Geiger has appeared in numerous

magazines such as Show, Maxim and Raw, and has modeled for several product campaigns such

as Primitive Clothing, where she has her own line of custom skateboard decks.

       21.     Tabu misappropriated Ms. Geiger’s Image and placed it on a social media and

website posts for Tabu, a sexually oriented business, for the club’s “Battle of the DJS” and “Sexy

Saturdays” events. The images of Ms. Geiger were deliberately positioned to imply that she was
                                               -4-
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 5 of 26




an entertainer working at the club or that she endorsed the club. The images were used without

the permission of Ms. Geiger and are defamatory. The images were circulated via print and via

social media on many occasions by Tabu. An example of the clubs’ use of her images is attached

to this Complaint as Exhibit A.

       22.    Claudia Sampedro is a Cuban born model, mother and spokeswoman. Ms.

Sampedro moved to Miami when she was 6 years old and at 16, was discovered by Elite models.

Ms. Sampedro has appeared in many catalogues, magazine editorials and has a number of cover

credits for magazines such as Nine 5 Four, Shock, Face to Face and Mixed. Ms. Sampedro is a

sponsored model for Nutri Sups Nutrition and is also a spokesmodel and contracted model for Bare

Ava. Ms. Sampedro is in a Social Media Influencers top class with 1,109,989Instagram followers

and a further combined 190,779 fans on Facebook and Twitter.

       23.     Tabu misappropriated Ms. Sampedro’s Image and placed it on a social media and

website posts for Tabu, a sexually oriented business, for the club’s “Flex Fridays” event. The

image of Ms. Sampedro was deliberately positioned to imply that she was an entertainer working

at the club or that she endorsed the club. The image was used without the permission of Ms.

Sampedro and is defamatory on its face. The image was circulated via print and via social media

on many occasions by Tabu. An example of the clubs’ use of her image is attached to this

Complaint as Exhibit B

       24.    Jessica Burciaga is a model and a business owner from Orange County, California.

She is of Mexican, French, and Irish descent. Ms. Burciaga began modeling in 2005 when she

submitted a few photos to Stuff Magazine. The magazine responded by flying her out to New York

for a photo shoot. After Ms. Burciaga’s first photo shoot, she won Stuff Magazine’s “Neighborhood

Knockout” contest. The prize was $5,000, a 4-page spread in the magazine, and an appearance as



                                              -5-
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 6 of 26




a ring girl in EA Sports Fight Night Round 3 video game. Ms. Burciaga’s popularity rose quickly

and she began appearing in various magazines including Playboy, Maxim, Import Tuner, Modified

Mag, Performance Auto & Sound, Show Latina, Lowrider Magazine, and many others. Ms.

Burciaga was the Playboy Playmate of the Month for February 2009 and has appeared as herself

in several episodes of the reality TV series The Girls Next Door. Recently she has been focusing

on   various   business   ventures    including    a   women’s    online   clothing   boutique,

www.SailorandSaint.com. Ms. Burciaga’s social media reach has surpassed 1,650,000 followers

on Instagram, over 3,500,000 Facebook followers, and 187,000 followers on Twitter.

       25.     Tabu misappropriated Ms. Burciaga’s Image and placed it on a social media and

website posts for Tabu, a sexually oriented business, for the club’s “Sauced Up & Sexy” event.

The image of Ms. Burciaga was deliberately positioned to imply that she was an entertainer

working at the club or that she endorsed the club. The image was used without the permission of

Ms. Burciaga and is defamatory on its face. The image was circulated via print and via social

media on many occasions by Tabu. An example of the clubs’ use of her image is attached to this

Complaint as Exhibit C.

       26.     Iesha Marie Crespo is an American model and video star with combined social

media followers of close to a million. Ms. Crespo has featured in a number of magazines and has

the covers of Models Latina March 2015 and Shock magazine. Ms. Crespo has also appeared in a

number of catalogues such as Raw and Uncut and appeared in a dozen music videos for artists

such as Rick Ross and French Montana.

       27.     Tabu misappropriated Ms. Crespo’s Image and placed it on a social media and

website posts for Tabu, a sexually oriented business, for the club’s “Labor Day Weekend Bash”.

The image of Ms. Crespo was deliberately positioned to imply that she was an entertainer working



                                             -6-
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 7 of 26




at the club or that she endorsed the club. The image was used without the permission of Ms.

Crespo and is defamatory on its face. The image was circulated via print and via social media on

many occasions by Tabu. An example of the clubs’ use of her image is attached to this Complaint

as Exhibit D.

       28.      Jessica Nichole Rockwell is a model and actress. She is well known for Angry

Video Game Nerd: The Movie (2014), Immigrants (2009), and A Que No Puedes! (2007). She has

also appeared on films and tv shows such as, Sons of Anarchy, Entourage, Knight Rider, Heros

and she has done music videos for Nickelback and Baby Bash. Ms Rockwell has done prints as a

catalog Model for Dreamgirl lingerie, No Fear Calendar, Shift clothing. She’s modeled for

Hooter’s Magazine/Calendar, Extreme RC Car Magazine, and Racer X Magazine to name a few.

       29.      Tabu misappropriated Ms. Rockwell’s Image and placed it on a social media and

website posts for Tabu, a sexually oriented business, for the club’s “Labor Day Weekend Party”.

The image of Ms. Rockwell was deliberately positioned to imply that she was an entertainer

working at the club or that she endorsed the club. The image was used without the permission of

Ms. Rockewell and is defamatory on its face. The image was circulated via print and via social

media on many occasions by Tabu. An example of the clubs’ use of her image is attached to this

Complaint as Exhibit E.

       30.      Lucy Pinder is an English model, actress, host, businesswoman and one of Great

Britain’s most famous glamour models. Ms. Pinder has featured in publications such as FHM,

Nuts, Loaded and the Daily Star, and hundreds of others. Ms. Pinder has appeared on FHM’s list

of the “100 Sexiest Women in the World” in 2005, 2006 and 2007. Ms. Pinder was a guest

columnist in Nuts, entitled “The Truth About Women” and appeared on the final edition of Nuts

magazine cover. Ms. Pinder has collaborated with major brands such as Unilever (Lynx) and



                                             -7-
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 8 of 26




Camelot (National Lottery) and others, and on large national and international advertising

campaigns. Ms. Pinder has an established and developing acting career with many TV appearances

and Film credits. Ms. Pinder has appeared on shows such as I’m Famous and Frightened, Soccer

AM, Weakest Link, Nuts Tv (host) MTV’s TMF (presenter), Hotel Babylon, and Team and Bo! in

the USA. Ms. Pinder was also a contestant on Celebrity Big Brother. Ms. Pinder had starring roles

in films such as The Seventeenth Kind, Age of Kill, and Warrior Savitri. Ms. Pinder works closely

with a number of Wildlife charities and is involved in fundraising for ‘Tiger Time, The David

Shepherd Wildlife Foundation and International Animal Rescue”. Ms. Pinder has also worked with

Help for Heroes appearing in the Hots Shots fund raising calendar and supported Male Cancer

Awareness Campaign taking part in their MCAC London Strut awareness initiative. She also

visited troops in Afghanistan in 2007. Ms. Pinder's own annual calendar continues to be one of the

bestselling model calendars year after year and enhances Ms. Pinder’s status as an elite class of

Social Media Influencers with a combined total of over 2 million followers on Facebook,

Instagram and Twitter.

       31.     Tabu misappropriated Ms. Pinder’s Image and placed it on a social media and

website posts for Tabu, a sexually oriented business, for the club’s “#CTX Stoplight Party”. The

image of Ms. Pinder was deliberately positioned to imply that she was an entertainer working at

the club or that she endorsed the club. The image was used without the permission of Ms. Pinder

and is defamatory on its face. The image was circulated via print and via social media on many

occasions by Tabu. An example of the clubs’ use of her image is attached to this Complaint as

Exhibit F.

       32.     Rosa Acosta started her classic ballet studies at the age of four at the Centro de la

Cultura in Santiago, Dominican Republic. She later moved on to the ICA, (Instituto de Cultura y



                                               -8-
       Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 9 of 26




Arte), where she excelled as one of the most gifted students of the academy. After graduating with

honors from the ICA and the Ballet School of Norma Garcia with a bachelor’s in art with mention

to Classic Ballet, she became part of the Dominican Nacional Ballet as the youngest soloist

member in 2002. Partaking in all major classic and modern shows in the Dominican Republic, she

is nominated twice by the Secretaria de Estado de la Juventud for her work in the category of

Cultural Development. She initiated her modeling career in 2004, participating in magazines and

television for prestigious Dominican enterprises. Ms. Acosta moved to the United States in 2006

where her career took a new turn, distinguishing herself in several areas of the modeling world,

featuring in magazines, radio, television programs and commercials and numerous music videos.

She has over 36,000 Facebook followers, over 1 million Instagram followers, and over 291,000

Twitter followers.

       33.     Tabu misappropriated Ms. Acosta’s Image and placed it on a social media and

website posts for Tabu, a sexually oriented business, for the club’s “Ladies Night”. The image of

Ms. Acosta was deliberately positioned to imply that she was an entertainer working at the club or

that she endorsed the club. The image was used without the permission of Ms. Acosta and is

defamatory on its face. The image was circulated via print and via social media on many occasions

by Tabu. An example of the clubs’ use of her image is attached to this Complaint as Exhibit G.

       34.     None of the Plaintiffs consented to Tabu’s use of the images. The Plaintiffs are all

talented, highly successful models who earn substantial amounts of money by promoting and

protecting their images and likenesses to various clients and take great pride in their reputation in

their industry. It is common knowledge that any improper or unauthorized use of their images or

likenesses will substantially injure their careers.

       35.     Plaintiffs’ careers in the modeling industry place a high degree of value on their



                                                 -9-
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 10 of 26




good will and reputation, which is critical in order to maximize earning potential, book modeling

contracts, and establish each of their individual brands. In furtherance of establishing, and

maintaining their brands, Plaintiffs are necessarily selective concerning the companies, and brands,

for which they choose to model.

       36.     Plaintiffs’ Images were misappropriated, by the Defendants in order to make it

appear that they worked at, promoted, or endorsed Tabu.

       37.     In the case of each and every depiction featuring Plaintiffs’ Images, such

appearances were false.

       38.     Moreover, in each and every case, this misappropriation occurred without any

Plaintiffs’ knowledge, consent, or authorization and at no point did Plaintiffs ever receive any

remuneration for Defendant’s improper and illegal use of their Images, and Defendant’s improper

and illegal use of Plaintiffs’ Images has caused Plaintiffs to suffer substantial damages.

       39.     That we know of, Plaintiffs were depicted in social media, website, and other

Internet posts in order to promote Tabu. These posts were intentionally designed to make it appear

that Plaintiffs are either night working at or members at Tabu, promoted Tabu, or endorsed the

club. In addition, each cause of action asserted in this lawsuit accrued in October of 2019 when

Plaintiffs knew of the fact giving rise to the causes of action. The posting of these images was

inherently undiscoverable, and the evidence was objectively verifiable. The Discovery Rule

applies to all images in this matter.

       40.     No Plaintiff has ever been employed at Tabu or any other sexually-oriented

business and has never (and would never) agree to sign away her Image rights to be used in any

way that affiliates her with Tabu.

       41.     Plaintiffs have never been hired to endorse Tabu, have received no remuneration



                                               - 10 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 11 of 26




for Defendant’s unauthorized use of their Images, and have suffered, and will continue to suffer,

damages as a result of Defendant’s use of their Images.

Ownership of Images

        42.     All Plaintiffs have reviewed the imagery in question and have positively identified

themselves as the models depicted in the doctored internet and social media posts used by

Defendant’s club to market and promote the clubs. As described more specifically for each

Plaintiff above, some of the photographs used to create the night club advertisements were taken

professionally, and a release was signed at the time of the photo shoot. However, no Plaintiff ever

released her Right to Privacy, Publicity, or the right to any third party to sell her image to any third

party not a party to the original release without her permission. No Plaintiff ever agreed to promote

a night club via the imagery taken by Tabu.

        43.     Additionally, if any release was signed, it did not give any person rights to use the

photographs into perpetuity. The industry standard varies, but a model rarely, if ever, signs a

release of all rights into perpetuity for the use of her image. Moreover, if a release was signed, it

did not include a release of the Plaintiffs’ publicity rights and, in fact, several of the releases

specifically stated that Plaintiffs retained their right to publicity. The right to a person’s image and

likeness is not copyrightable and, therefore, Plaintiffs are not asserting copyright claims.

        44.     Moreover, as described more specifically for each Plaintiff above, some of the

photographs were taken as “selfies” and are therefore fully owned by the individual Plaintiff or

they were taken for personal use in an individual Plaintiff’s portfolio in order to allow her to market

herself to new clients. In these cases, no release was signed and no copyright interest was asserted.

In these cases, as above, each Plaintiff fully retained her right to publicity and privacy and in no

case did any Plaintiff ever agree, nor did any third party hold the right to agree on her behalf, that



                                                 - 11 -
        Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 12 of 26




Defendants could use her image and likeness in order to market, promote, or endorse their night

clubs. Based on these rights, Plaintiffs assert the Causes of Action described below.

Defendant’s Business

         45.   Upon information and belief, RP ENTERTAINMENT, LLC D/B/A CLUB TABU

A/K/A TABU NIGHTCLUB A/K/A TABU; AND KILLEEN 2007 LLC D/B/A MANGOS

operates a night club under the name Tabu that engages in the business of hosting events in a

sexually charged environment where women disrobe and dance among patrons while alcohol is

served. These events are promoted via websites and social media accounts on a worldwide basis.

         46.    Tabu, does this for its own commercial and financial benefit.

         47.    Tabu has used, advertised, created, printed, and distributed the Images of

Plaintiffs, as further described and identified above, in order to create the false impression with

potential clientele that Plaintiffs either worked as entertainers at Tabu, promoted Tabu, or endorsed

Tabu.

         48.    Tabu used Plaintiffs’ Image, and created the false impression that they worked at

or endorsed Tabu in order to receive certain benefits therefrom, including but not limited to:

monetary payments; increased promotional, advertising, marketing, and other public relations

benefits; notoriety; publicity; as well as an increase in business revenue, profits, proceeds, and

income.

         49.   As Tabu was at all times aware, at no point have Plaintiffs ever been affiliated with

or employed by Tabu, and at no point have Plaintiffs ever endorsed Tabu.

         50.   All of Tabu’s activities, including its misappropriation of Plaintiffs’ Images, and

publication of them, were done without the knowledge or consent of Plaintiffs, and Tabu did not

compensate Plaintiffs for its use of their Images.



                                               - 12 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 13 of 26




        51.     As such, Plaintiffs have never received any benefit for Tabu’s use of their Images.

Standard Business Practices in the Modeling Industry

        52.     It is common knowledge in the modeling industry that the hiring of a model for a

commercial purpose involves a particularized methodology and process.

        53.     The fee that a professional model, such as each of the Plaintiffs, will receive is

negotiated by her agency, and involves consideration of, without limitation, at least the following

factors: a) the reputation, earning capacity, experience, and demand of that particular model; b)

the location where the photo shoot takes place, and the length thereof; c) where and how the Image

are going to be used by the client (e.g., company website, social media, television commercials,

billboards or posters), known as “usage”; and, d) the length of time (known as the “term”) the

rights to use the photos will be assigned. Most licenses to use a model’s image are for 1, 2, or 3

year terms; but almost never is there a “lifetime” term.

Defendant’s Misappropriation of Plaintiffs’ Images

        54.     As detailed above, Defendants knowingly, and without the prior consent of the

Plaintiffs, invaded Plaintiffs’ privacy by using Plaintiffs’ Images for commercial purposes in order

to promote Tabu, by and through the use of internet posts, social media posts, and the creation and

distribution of collateral materials such as flyers, posters, and cards.

        55.     Defendants showcased Plaintiffs’ Images on the Tabu materials in order to create

the false impression that Plaintiffs worked at Tabu or endorsed the club.

        56.     Defendants did so in order to attract clientele to Tabu, promote Tabu, and thereby

generate revenue for Defendants.

        57.     Defendants were aware that, by using Plaintiffs’ Image, they were violating

Plaintiffs’ right to privacy, Plaintiffs’ right of publicity, and creating a false impression to potential



                                                  - 13 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 14 of 26




customers that Plaintiffs worked at and/or endorsed Tabu.

       58.     Plaintiffs allege that any improper or unauthorized use of their Images substantially

injures their reputation, character, and current career. This is especially so insofar as each of

Plaintiffs’ Images have been associated with a night club, and the implication of Defendant’s use

of Plaintiffs’ Images is that she works at, is a member of, or endorses the club.

       59.     At no point was Plaintiffs ever affiliated with Tabu or Defendants.

       60.     Plaintiffs’ Images were used without their consent.

       61.     At no point were Plaintiffs ever contacted by Defendants, or any representative of

any of the Defendants, to request the use of Plaintiffs’ Images.

       62.     No Defendants ever obtained, either directly or indirectly, permission to use

Plaintiffs’ Images.

       63.     No Defendants ever paid any Plaintiffs for use of their Images on any promotional

materials, including the Tabu billboards, social media, Internet, or other promotional materials.

       64.     Defendants used Plaintiffs’ Images without their consent, and without providing

remuneration, in order to permanently deprive the Plaintiffs of their right to determine the use their

Images.

       65.     Upon information and belief, Defendants have taken the foregoing actions with the

intent of causing irreparable harm to each of the Plaintiffs.

                                FIRST CAUSE OF ACTION
     (Violation of §43 of the Lanham Act, 15 U.S.C. §1125 et seq.: False Endorsement)

       66.      Plaintiffs hereby repeat and re-allege each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       67.     The provisions of the Lanham Act, 215 U.S.C. §1125, et seq. apply to Defendants,

and protect Plaintiffs from the conduct described herein.


                                                - 14 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 15 of 26




       68.     Defendants used Plaintiffs’ Image, inter alia, in order to create the false impression

with the public that Plaintiffs either worked at or were members of the Tabu, or endorsed the

sexually-oriented business.

       69.     This was done to promote and attract clientele to Tabu, and thereby generate

revenue for the Defendants.

       70.     Thus, this was done in furtherance of Defendant’s commercial benefit.

       71.     Despite the fact that Defendants were at all times aware that the Plaintiffs neither

worked at, nor endorsed, Tabu, Defendants nevertheless used Plaintiffs’ Images in order to mislead

potential customers as to Plaintiffs’ employment at and/or affiliation with Tabu.

       72.     Defendants knew that their use of Plaintiffs’ Images would cause consumer

confusion as to Plaintiffs’ sponsorship and/or employment at Tabu.

       73.     Upon information and belief, Defendant’s use of Plaintiffs’ Images did in fact cause

consumer confusion as to Plaintiffs’ employment at and/or endorsement of Tabu, and the goods

and services provided by Tabu.

       74.     Due to Defendant’s unauthorized use of Plaintiffs’ Images in order to create a false

endorsement prohibited by section 43 of the Lanham Act, Plaintiffs have been damaged in an

amount to be determined at trial, but in all events, not less than seventy five thousand dollars

($75,000), exclusive of punitive and exemplary damages.

                                  SECOND CAUSE OF ACTION
               (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

       75.     Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Plaintiffs from the conduct described herein. Specifically, the Lanham Act prohibits a

party in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial


                                               - 15 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 16 of 26




activities . . .”. 15 U.S.C. §1125(a)(1)(B).

       76.     Defendants used Plaintiffs’ images, likenesses and/or identities as described herein

without authority in order to create the perception that Plaintiffs worked at or were otherwise

affiliated with Tabu, endorsed Defendant’s business and activities, and/or consented to or

authorized Defendants to use their Images in order to advertise, promote, and market Defendant’s

business, Tabu, and/or Tabu’s events and activities.

       77.     Defendant’s use of Plaintiffs’ images, likenesses and/or identities to advertise,

promote and market Defendant’s business, Tabu, and/or Tabu’s events and activities as described

in this Complaint was false and misleading.

       78.     Defendant’s unauthorized use of Plaintiffs’ images, likenesses and/or identities as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Plaintiffs worked at or was otherwise affiliated with Tabu, endorsed Defendant’s

business, Tabu or Tabu’s events or activities, or consented to or authorized Defendant’s usage of

her image in order to advertise, promote, and market Defendants business or Tabu’s events and

activities and/or that Plaintiffs would participate in or appear at the specific events promoted in

the advertisements.

       79.     Defendant’s false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Tabu, as to the general quality of

attendees and participants of Tabu and in its events, as well as specifically whether Plaintiffs

worked at or were otherwise affiliated with Tabu, endorsed Defendant’s business, Tabu or Tabu’s

events or activities, or consented to or authorized Defendant’s usage of their images in order to

advertise, promote, and market Defendant’s business or Tabu’s events and activities.

       80.     Upon information and belief, Defendant’s false advertising described above did, in



                                               - 16 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 17 of 26




fact, deceive and/or cause consumer confusion as to whether Plaintiffs worked at or were otherwise

affiliated with Tabu, endorsed Defendant’s business, Tabu or Tabu’s events and activities, or

consented to or authorized Defendant’s usage of their Images in order to advertise, promote, and

market Defendant’s business or Tabu’s events and activities.

       81.     Among other things, upon information and belief, such unauthorized use misled

and served to entice consumers and prospective consumers to join Tabu, visit Tabu, and participate

in events at Tabu and had a material effect and impact on the decision of members and prospective

members and participants to join Tabu, visit Tabu and take part in the events at Tabu.

       82.     Defendant’s advertisements, promotions and marketing of Tabu and events at Tabu

occur in and are targeted to interstate commerce. Specifically, Defendants promotes its business

and events through interstate promotions and campaigns to target persons from different states

throughout the United States. Defendants principally uses the World Wide Web, social media, and

other vehicles of interstate commerce to advertise, market, promote, and entice or lure membership

and attendance at Tabu events.

       83.     Defendant’s unauthorized use of Plaintiffs’ images, likenesses and/or identities as

described herein was designed to benefit Defendant’s business interests by, among other things,

promoting Tabu and its activities and attracting clientele to Tabu.

       84.     Defendants knew or should have known that its unauthorized use of Plaintiffs’

images, likenesses and/or identities would cause consumer confusion as described in this

Complaint.

       85.     Defendant’s unauthorized use of Plaintiffs’ images, likenesses and/or identities as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

       86.     Defendant’s wrongful conduct as described herein was willful.



                                               - 17 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 18 of 26




        87.     As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

        88.     Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Plaintiffs of a property interest, and further acted with actual

or constructive knowledge of the high probability that injury or damage would result to Plaintiffs.

        89.     The method and manner in which Defendants used the Images of Plaintiffs further

evinces that Defendants were aware of or consciously disregarded the fact that Plaintiffs did not

consent to Defendant’s use of their Images to advertise Defendant’s business.

        90.     Defendants has caused irreparable harm to Plaintiffs, their reputations and brands

by attributing to Plaintiffs the night club lifestyle and activities at Tabu.

        91.     Defendant’s unauthorized use of Plaintiffs’ images, likenesses and/or identities

directly and proximately caused and continue to cause damage to Plaintiffs in an amount to be

determined at trial.

        92.     Plaintiffs respectfully request that the Court issue a judgment granting actual or

compensatory damages in an amount to be determined at trial, lost profits, disgorgement of profits

earned directly or indirectly by Defendant’s unlawful use, attorneys’ fees and costs, prejudgment

and post-judgment interest, and/or such further relief that is just and proper.

                                  THIRD CAUSE OF ACTION
                               (Violation of Texas Right to Privacy)

        93.     Plaintiffs hereby repeat and re-allege each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

        94.     All Plaintiffs have reviewed the imagery in question and have positively identified

themselves as the models depicted in the doctored Internet and social media posts used by

Defendants to market and promote the Tabu. As described more specifically for each Plaintiff


                                                 - 18 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 19 of 26




above, some of the photographs used to create the night club advertisements were taken

professionally and a release was signed at the time of the photo shoot. However, no Plaintiff ever

released her Right to Privacy, Publicity, or the right to any third party to sell her image to any

third-party not a party to the original release without her permission, especially a night club.

        95.     Moreover, if a release was signed, it did not include a release of the Plaintiffs’

publicity rights and, in fact, several of the releases specifically stated that Plaintiffs retained their

rights to publicity. The right to a person’s image and likeness is not copyrightable and, therefore,

Plaintiffs are not asserting copyright claims.

        96.     Moreover, as described more specifically for each Plaintiff above, some of the

photographs were taken as “selfies” and are therefore fully owned by the individual Plaintiff or

they were taken for personal use in an individual Plaintiff’s portfolio in order to allow her to market

herself to new clients. In these cases, no release was signed and no copyright interest was asserted.

In these cases, as above, each Plaintiff fully retained her right to publicity and privacy and in no

case did any Plaintiff ever agree, nor did any third party hold the right to agree on her behalf, that

Defendant could use her image and likeness in order to market, promote, or endorse its night club.

Based on these rights, Plaintiffs assert the Causes of Action described below.

        97.     As set forth herein, Defendants have violated by invading Plaintiffs’ privacy,

misappropriating their likenesses, and publishing on the Tabu materials the altered Images of

Plaintiffs which made it appear as though Plaintiffs were employed at Tabu, or endorsed the night

club. Defendants misappropriated the Plaintiffs’ Images for the value associated with them and

for their own benefit. All of the images misappropriated by Defendant were republished many

times in different formats to substantially different audiences on many occasions. Each publication

is a new violation of Plaintiffs’ rights.        The appropriation was neither incidental nor for a



                                                  - 19 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 20 of 26




newsworthy purpose; rather, the images were misappropriated by Defendant, or third parties acting

on their behalf, for their own benefit because of the commercial standing, reputation, and other

values associated with the Plaintiffs’ Images.

       98.     At all relevant times, the Tabu internet, social media, and collateral materials were

used by Defendants for advertising and trade purposes.

       99.     The Tabu internet, social media, and collateral materials were designed to attract

business to Tabu and generate revenue for Defendants.

       100.    Upon information and belief, Defendant’s use of Plaintiffs’ Images did in fact

attract clientele and generate business for Tabu.

       101.    At no point did any Defendants ever receive permission or consent, be it written or

otherwise, to use any Plaintiffs’ Images on the Tabu internet, social media, and collateral materials

were or anywhere else.

       102.    Defendants were at all relevant times aware that they never received any Plaintiffs

permission or consent to use their Images on any website or social media account, or on any other

medium in order to promote Tabu.

       103.    At no point did Defendants ever compensate Plaintiffs for its use of their Images.

       104.    No applicable privilege or authorization exists for Defendant’s use of Plaintiffs’

Images.

       105.    Due to Defendant’s violation of Plaintiffs’ rights of privacy and publicity under

IRPA, Plaintiffs has been damaged in an amount to be determined at trial, but in all events not less

than seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary damages.

       106.    In addition, Plaintiffs hereby requests an Order permanently enjoining Defendants

from violating Plaintiffs’ right to privacy and publicity.



                                                 - 20 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 21 of 26




         107.   In addition, Plaintiffs hereby requests an award of punitive damages, in an amount

to be determined at trial, due to Defendants knowing and intentional violation of her statutory

rights to privacy and publicity.

                                   FOURTH CAUSE OF ACTION
                                         (Defamation)

         108.   Plaintiffs hereby repeat and re-alleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

         109.   As detailed throughout this Complaint, Defendants has published altered Images of

Plaintiffs in order to promote Tabu to the general public and potential clientele.

         110.   Defendant’s publication of said Image constitutes a representation that Plaintiffs

were either employed at Tabu, endorsed Tabu, or that she had some affiliation with Tabu.

         111.   None of these representations were true.

         112.   In publishing Plaintiffs’ altered Images, it was Defendant’s intention to create a

false impression to the general public that Plaintiffs were employees of, members of Tabu, or

endorsed the night club.

         113.   Defendants were at least negligent in publishing Plaintiffs’ Images because it

knew, or should have known, that Plaintiffs were not employed by Tabu, had no affiliation with

Tabu, had not consented to the use of her Image, and had not been compensated for the use of her

Image.

         114.   In the alternative, Defendants published the Image of Plaintiffs with actual malice

because it knew that Plaintiffs were not employed by Tabu, had no affiliation with Tabu, had not

consented to the use of her Image, and had not been compensated for the use of her Image.

         115.   Despite Defendant’s knowledge and awareness of these facts, it nevertheless made

the decision to publish Plaintiffs’ Images to attract clientele and generate revenue for itself.


                                                - 21 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 22 of 26




       116.    Defendant’s publication of Plaintiffs’ Images constitutes defamation under Texas

law because said publication falsely accuses Plaintiffs of having acted in a manner – i.e., working

for, a member of, and/or endorsing a night club - which would subject each Plaintiffs to hatred,

shame, obloquy, contumely, odium, contempt, ridicule, aversion, ostracism, degradation, or

disgrace, and/or could induce an evil opinion of Plaintiffs in the minds of right-thinking persons,

and/or could deprive each Plaintiffs of confidence and friendly intercourse in society.

       117.    Defendant’s publication of Plaintiffs’ Images likewise constitutes defamation per

se under Texas law because said publication would tend to injure each Plaintiffs in her trade,

business, and profession.

       118.    This is because any company or brand that sought to hire any of the Plaintiffs as a

company or brand representative would be less likely to do so upon learning that she was an

entertainer and/or promoting a night club, an inference which Defendant’s publication of the Image

support.

       119.    Defendant’s publication of Plaintiffs’ Images likewise constitutes defamation per

se under Texas law because, insofar as said publication falsely portrays each of the Plaintiffs as an

entertainer, it imputes unchastity to them.

       120.    Defendant’s publication of Plaintiffs’ Image’ caused Plaintiffs to suffer damages in

an amount to be determined at trial, but in all events in an amount not less than seventy-five

thousand ($75,000), exclusive of punitive and exemplary damages.

                                    FIFTH CAUSE OF ACTION
                                 (Negligence and Respondeat Superior)

       121.    Plaintiffs hereby repeat and re-allege each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       122.    Upon information and belief, Defendants were negligent in their failure to


                                               - 22 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 23 of 26




promulgate policies and procedures concerning the misappropriation of the Images of Plaintiffs

that were used on their websites and social media accounts.

        123.    Said failure was the proximate cause of the harm Plaintiffs suffered when their

Images were published without their authorization.

        124.    In the alternative, and upon information and belief, although Defendants

promulgated policies and procedures concerning the misappropriation of images, Defendants

nevertheless negligently failed to enforce those policies, communicate them to employees, and/or

supervise its employees in order to ensure that these policies, along with Federal and Texas law,

were not violated.

        125.    The publication of the Plaintiffs’ images was ongoing. Defendants failed to

relinquish all right of control, title, and interest in their advertisements. The images of Plaintiffs

were published and reutilized on the Defendants’ social media and internet accounts for years (and

indeed to the present day) after the original publication. In other words, these images were

published and re-published by Defendants continually for years and have not been removed as of

the filing of this lawsuit.

        126.    All of these posts contain new comments or hashtags and were reposted on the

particular dates in question. The images of Plaintiffs were altered and re-posted with new content.

Each re-publication establishes a new statute of limitations for that image.

        127.    All of the posts contain multiple “Likes,” which, by definition, evidence the fact

that each time an image was posted or reposted by Defendant, a substantially new audience was

exposed to the image. This precludes the application of the Single Publication Rule in that this

case is about multiple publications of Plaintiffs’ images and not one use that can simply be

accessed by persons visiting the social media cites.



                                                - 23 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 24 of 26




       128.    Each new publication of Plaintiffs’ images by Defendant constitutes a separate

publication. Each republication is a separate act of negligence that causes a continuing injury to

Plaintiffs. Each publication constitutes a continuous tort. To date, Defendant continues to

maintain the imagery of the Plaintiffs on its social media accounts. Defendants have engaged and

continue to engage in continued injury-producing conduct.

       129.    In addition, Defendants had a duty to refrain from appropriating the Image of those

with whom it had not contracted and had not paid.

       130.    Defendants violated said duty by its negligent hiring, screening, retaining,

supervising, and/or training of its employees and agents.

       131.    As a result of Defendants’ negligence, Plaintiffs have suffered damages in an

amount to be determined at trial, but which in all events are in excess of seventy-five thousand

dollars ($75,000), exclusive of punitive and exemplary damages.

       ATTORNEYS’ FEES PURSUANT TO TEX. CIV. PRAC. & REM CODE § 38.001

       132.    Plaintiffs are professional models who earn a living by lending their images to

businesses who seek to use those images to sell a product or service. Those clients bargain with

Plaintiffs for the use of the image in exchange for remuneration.

       133.    In this case, Defendants, in essence, contracted with the Plaintiffs for the extended

use of their images to promote or endorse their businesses. Plaintiffs have essentially been forced

to perform labor for Defendants against their will and the use of their images in Defendants’ social

media post constitutes services rendered by Plaintiffs to Defendants.

       134.    In addition to the other damages sustained by Plaintiffs, Plaintiffs are entitled to

recover reasonable attorney’s fees, in addition to the amount of their damages and costs pursuant




                                               - 24 -
      Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 25 of 26




to Tex. Civ. Prac. & Rem. Code § 38.001(1) and § 38.001(2) and seek those amounts in this

lawsuit.

                                        DEMAND FOR JURY TRIAL

          135.   Plaintiffs demand a trial by jury.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully requests Judgment in their favor and against

Defendants as follows:

          (a) For actual damages, in an amount to be determined at trial, but in all events not less

than seventy-five thousand dollars ($75,000.00), relating to Plaintiffs’ first through fifth causes of

action;

          (b) For an order permanently enjoining Defendants from using Plaintiffs’ Images to

promote the Club;

          (c) For punitive damages, in an amount to be determined at trial;

          (d) For all costs and attorneys’ fees incurred by Plaintiffs in the prosecution of this Action;

          (e) For such other and further relief as the Court may deem just and proper.

Dated: Austin, Texas
February 12, 2021
                                                           Respectfully submitted,

                                                           /s/Joseph N. Casas

                                                           Joseph N. Casas
                                                           THE CASAS LAW FIRM, P.C.
                                                           11844 Bandera Road #509
                                                           Helotes, TX 78023
                                                           855-267-4457
                                                           joseph@talentrights.law

                                                           and




                                                  - 25 -
         Case 6:21-cv-00145-ADA-JCM Document 1 Filed 02/12/21 Page 26 of 26




                                                Dennis C. Postiglione1
                                                State Bar No. 24041711

                                                THE CASAS LAW FIRM, P.C.
                                                3801 North Capital of Texas Highway,
                                                Suite E240, #445
                                                Austin, Texas 78746
                                                (512) 806-7699 Office
                                                (855) 220-9626 Fax
                                                dennis@talentrights.law

                                                ATTORNEYS FOR PLAINTIFFS




1
    Pro Hac Vice Application Pending

                                       - 26 -
